DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 8/30/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(a).
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091), further in view of Perronnin et al. (US Patent Pub 2011/0040711) of record.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091), further in view of Varshney et al. (US Patent Pub 2018/0260750) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Claims 1, 9, and 17 are amended to recite “convert triplets of the original knowledge graph to an embedding space.”  Applicant cites para. 0041 of the published application (para. 0035 of the filed specification) as support for the limitation and asserting the paragraph describes two distinct steps of “conversion from knowledge graph to triples, and then conversion from triples to embedding vectors.”  Applicant further asserts the “nodes” in the embedding space represents points in the embedding space and the “embedding vector” is distinct from “triplets.”  
Paragraph 0035 of the filed specification is reproduced below:

[035] The knowledge graph embedding circuitry 120 receives the knowledge graph 300, and converts it into an embedding space (802). The conversion may include first converting the structured data from the knowledge graph 300 and converting them into a specific data format such as sets of vector triples. An exemplary vector triple may include the following format: <head entity, relationship, tail entity> (e.g., <tiramisu, has Category, dessert>. The vector triples conversion may be applied across the knowledge graph 300. The knowledge graph embedding circuitry 120 further implements the embedding space conversion by modeling the vector triples according to an elaboration of a neural network architecture to learn the representations of the knowledge graph 300. This way, the embedding space is constructed to be comprised of nodes (e.g., embedding vectors) representing the structured data comprising the knowledge graph 300, as shown by the embedding space 400 in FIG. 4. For example, each node in the embedding space 400 may correspond to a recipe included in the knowledge graph 300.

This paragraph describes the conversion of the knowledge graph into an embedding space.  As described, the circuitry receives the knowledge graph and first converts the structured data from the knowledge graph (i.e., original knowledge graph as recited in the claims) tinto a specific data format, such as sets of vector triples (i.e., triplets).  The paragraph then gives an example of a vector triple.  The paragraph goes on to describe the circuitry implements the embedding space conversion by modeling the vector triples and states “this way, the embedding space is constructed to be comprised of nodes (e.g., emedding vectors) representing the structured data comprising the knowledge graph.”  No where in this paragraph recites conversion of the vector triples (i.e., triplets as claimed) to an embedding space.  Further evidence that a node in the embedding space is a vector triplet is found on para. 0021 of the filed specification, which is reproduced below:

[021] According to the KGE system 100, the structured data from the knowledge graph is received by a knowledge graph embedding circuitry 120. The knowledge graph embedding circuitry 120 is configured to convert the knowledge graph into an embedding space. FIG. 4 shows an exemplary embedding space 400 which includes vector nodes (e.g., vector set of triplets) representing the structured information included in the knowledge graph 300 shown in FIG. 3.

Para. 0021 states the embedding space includes vector nodes (e.g., vector set of triplets).  In other words, a node is a vector triplet.  Once again, the specification does not describe the step of converting vector triplets into an embedding space because they already represent nodes of the embedding space.  
Examiner notes this issue was discussed in the interview conducted 8/24/2021 and there was a difference of opinion.  However, no particular agreement was reached at the time with regards to how the claim would be amended.  The amended submitted in this response is inconsistent with what is described in the specification.  As a result, claims 1, 9, and 17 are rejected for the reasons explained. The remaining claims are rejected because they depend on a rejected claim.
For the prior art rejections below, the limitations will be interpreted in light of the specification.  In particular, a received knowledge graph is converted to vector triples and the vector triples are modeled in an embedding space.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani).
In regards to claim 1, Beller discloses a system comprising:
a.	a hardware memory for storing instructions (Beller at para. 0045); and
b.	a hardware processor in communication with the memory and configured to execute the instructions (Beller at para. 0037) to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)1;
ii.	convert triplets of the original knowledge graph to an embedding space (Beller at para. 0020)2;
iii.	determine a region of interest within the embedding space (Beller at para. 0020-22)3;
	iv.	determine a gap region within the region of interest (Beller at para. 0023)4;
v.	reconstruct relationships a new node by finding links with existing nodes from the knowledge graph and updating the original knowledge graph by adding the center node and links.  Beller at para. 0029.5
Beller does not expressly disclose determining a location of a center of the gap region within the region of interest, creating a center node at the location of the center of the gap region that does not correspond to any previously identified node.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
Beller and Chehreghani are analogous art because they are both directed toward the same field of endeavor of knowledge graphs and expanding/extending knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the feature of determining a location of a center of the gap region within the region of interest, creating a center node at the location of the center of the gap region that does not correspond to any previously identified node, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.

In regards to claim 2, Beller in view of Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to:  determine the center for the gap region as a point at which a distance from the point to a closest surrounding node is as large as possible from amongst surrounding nodes.  Chehreghani at paras. 0037-39.6
In regards to claim 3, Beller in view of Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to:  solve a min-max optimization problem to identify a location which maximizes the minimum distance between nodes.  Chehreghani at paras. 0037-39.7
In regards to claim 4, Beller in view of Chehreghani discloses the system of claim 1, wherein to determine the location of the center of the gap region within the region of interest, the processor is configured to execute the instructions to iterate steps of:
a.	determining a possible location in the gap region (Beller at para. 0023)8; and
b.	determining a minimum distance between the possible location and each node in the gap region to identify a location which maximizes the minimum distance as the location of the center of the gap region.  Chehreghani at paras. 0037-39, 0047.9
In regards to claim 5, Beller in view of Chehreghani discloses the system of claim 1, wherein the processor is further configured to execute the instructions to determine a plurality of gap regions and determine at least one center for each of the plurality of gap regions.  Beller at para. 0029; Chehreghani at paras. 0037-39, 0047.10
In regards to claim 8, Beller in view of Chehreghani discloses the system of claim 1, wherein the processor is further configured to execute the instructions to:
a.	receive a user request query (Beller at para. 0021); and
b.	determine the region of interest within the embedding space based on the user request query.  Beller at para. 0021.11

In regards to claim 9, Beller discloses a method comprising:
a.	receiving, by a knowledge graph reception circuitry, an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)12;
b.	converting, by a knowledge graph embedding circuitry, triplets of the original knowledge graph to an embedding space (Beller at para. 0020)13;
c.	determining, by a region identification circuitry, a region of interest within the embedding space (Beller at para. 0020-22)14;
d.	determining, by the region identification circuitry, a gap region within the region of interest (Beller at para. 0023)15;
f.	discovering relationships between a new node and other nodes in the knowledge graph (Beller at para. 0020)16; 
g.	enhancing, by a reconstruction circuitry, the original knowledge graph into an updated knowledge graph by adding a new node with the relationships.  Beller at para. 0029.17
Beller does not expressly disclose determining, by a computation circuitry, a location of a center of the gap region within the region of interest and creating a center node at the location of the center of the gap region that does not correspond to any previously identified node.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the features of determining, by a computation circuitry, a location of a center of the gap region within the region of interest and creating a center node at the location of the center of the gap region that does not correspond to any previously identified node, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.

Claims 10-13 and 16 are essentially the same as claims 2-5 and 8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

In regards to claim 17, Beller discloses a product comprising:
a.	a machine-readable medium, other than a transitory signal (Beller at para. 0045); and
b.	instructions stored on the machine-readable medium (Beller at para. 0049), the instructions configured to, when executed, cause processing circuitry to:
i.	receive an original knowledge graph including a set of structured data (Beller at paras. 0017-18, 0020)18;
ii.	convert triplets of the original knowledge graph to an embedding space (Beller at para. 0020)19;
iii.	determine a region of interest within the embedding space (Beller at para. 0020-22)20;
	iv.	determine a gap region within the region of interest (Beller at para. 0023)21;
	vi.	discover relationships between a new node and other nodes in the knowledge graph (Beller at para. 0020)22; 
vii.	reconstruct the center node by finding links with existing nodes form the original knowledge graph and updating the original knowledge graph by adding the center node and links.  Beller at para. 0029.23
Beller does not expressly disclose processing circuitry is further configured to determine a location of a center of the gap region within the region of interest and create a center node at the location of the center of the gap region that does not correspond to any previously identified node.  As noted above, Beller does disclose creating a new entity and relations and updating the existing knowledge graph, but does not expressly disclose that the new entity and relations are located at the center of the determined gap region.
Chehreghani discloses a system and method for performing k-nearest neighbor search based on minimax distance measure for efficient classification of an outlier or new data object.  Chehreghani at para. 0011.  Given a new object, the system and method of Chehreghani discloses iteratively calculating the distance from the new object (i.e., create a center node that does not correspond to any previously identified node) to other objects to determine the smallest maximum gap, which is the maximum pairwise distance along the smallest path (i.e., determine a location of a center of the gap region within the region of interest).  Chehreghani at paras. 0035-39.  The new node belongs to a new class (i.e., does not correspond to any previously identified node).  Chehreghani at para. 0035.
It would have been obvious to one of ordinary skill in the art to modify Beller before the effective filing date of the instant application, by adding the feature of processing circuitry is further configured to determine a location of a center of the gap region within the region of interest and create a center node at the location of the center of the gap region that does not correspond to any previously identified node, as disclosed by Chehreghani.  
The motivation for doing so would have been to using this methodology does not require a training phase in advance.  Chehreghani at para. 0105.

Claims 18-20 are essentially the same as claims 2-4, respectively, in the form of a product.  Therefore, they are rejected for the same reasons.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani), further in view of Perronnin et al. (US Patent Pub 2011/0040711) (Perronnin) of record.
In regards to claim 6, Beller in view of Chehreghani discloses the system of claim 1, but does not expressly disclose wherein the processor is further configured to execute the instructions to:
a.	receive a padding distance; and
b.	extend the region of interest further out by the padding distance without being extended into another adjacent region of interest.
Perronnin discloses a system and method of comparing vectors (i.e., embeddings) using linear classifiers.  Dot products (i.e., vector distances) are calculated for the embeddings within an original space and optionally, the space may be increased to achieve better accuracy of classification.  Perronnin at para. 0065.  
Beller, Chehreghani, and Perronnin are analogous art because they are all directed to the same field of endeavor of embeddings within a space.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Chehreghani before the effective filing date of the instant application by adding the features of data padding circuitry configured to receive a padding distance and extend the region of interest further out by the padding distance, as disclosed by Perronnin. 
The motivation for doing so would have been to achieve better accuracy.  Perronnin at para. 0065.    

Claim 14 is essentially the same as claim 6 in the form of a method.  Therefore, it is rejected for the same reasons.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Beller et al. (US Patent Pub 2018/0210913) (Beller) of record, in view of Chehreghani et al. (US Patent Pub 201/0011091) (Chegreghani), further in view of Varshney et al. (US Patent Pub 2018/0260750) (Varshney) of record.
In regards to claim 7, Beller in view of Chehreghani discloses the system of claim 1, but does not expressly disclose wherein to determine the location of the center of the gap region, the processor is configured to execute the instructions to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities.  
Varshney discloses a system and method for association based product design utilizing a structure comprising components (i.e., nodes) and relationships between components (i.e., links).  Vasrhney at para. 0034.  Varshey further discloses designing a new product, such as a recipe where the ingredients or combination of ingredients (i.e., composition) are derived from stored recipes (i.e., existing ingredients from the original knowledge graph).  The new recipe is designed and chosen with optimal combinations to improve efficiency, interestingness and increased confidence and strength (i.e., link prediction approach that selects links with highest probabilities).  Varshney at paras. 0034, 0036, 0041-42.
Beller, Chehreghani, and Varshney are analogous art because they are all directed to the same field of endeavor of improving information networks/knowledge graphs.
It would have been obvious to one of ordinary skill in the art to modify Beller in view of Chehreghani before the effective filing date of the instant application by adding the features of wherein the computation circuitry is configured to:  generate the center node to include a new composition including a set of existing ingredients from the original knowledge graph, wherein the new composition comprises a new combination of ingredients that are optimized using a link prediction approach that selects links with highest probabilities, as disclosed by Varshney.
The motivation for doing so would have been to determine optimal conditions and elevate the new product in interestingness, confidence, and other measures.  Varshney at para. 0042.

Claim 15 is essentially the same as claim 7, in the form of a method, and is rejected for the same reasons.

Response to Amendment
Rejection of Claims 6 and 14 under 35 U.S.C 112(a)
Applicant’s amendment to claims 6 and 14 is acknowledged.  However, amendments to the respective base claims results in claims 6 and 14 remaining rejected under 35 U.S.C. 112(a).  See the rejection set forth above.      

Rejection of Claims 1-20 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-20 is acknowledged.  The rejection to claims 1-20 under 35 U.S.C. 112(b) is withdrawn.      

Rejection of Claims 1-8 under 35 U.S.C 101
Applicant’s amendment to claims 1-8 is acknowledged.  Consequently, the rejection to claims 1-8 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1-5, 8-13, and 16-20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-5, 8-13, and 16-20 under 35 U.S.C. 103, have been fully considered and they are persuasive in that the Beller in view of Rajkumar does not expressly disclose “create a center node at the location of the center of the gap region that does not correspond to any previously identified node.”  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Chehreghani, which discloses a system and method for performing a k-nearest neighbor search based on mini-max distance measure to determine whether a test object (i.e., new out of sample) is an outlier with respect to the dataset (i.e., nodes in the region of interest).  
Beller is still relied upon for the other limitations as set forth in the rejections above.  For the reasons set forth in the rejections under 35 U.S.C. 112(a), Examiner asserts Beller discloses the embedding space of the claims because an RDF triple of Beller is the same as a vector triple of the claim as described at para. 0035 of the filed specification.  The RDF triple in Beller has a subject (i.e., head entity), predicate (i.e., relationship), and object (i.e., tail entity) just like the vector triple of the invention.  Beller at para. 0020.  As discussed in the rejection under 112(a) above, the embedding space is comprised of vector triples as nodes.

Rejection of claims 6 and 14 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 6 and 14 under 35 U.S.C. 103.  Claims 6 and 14 remain rejected under the new grounds of rejection set forth above as necessitated by applicant’s amendments.

Rejection of claims 7 and 15 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 7 and 15 under 35 U.S.C. 103.  Claims 7 and 15 remain rejected under the new grounds of rejection set forth above as necessitated by applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Kwasny et al. (US Patent 6,285,992) discloses a system and method for processing complex data sets to identify abnormalities using a feed forward neural network and representing objects in the network as vector triplets in a vector space.
Jones (US Patent Pub 2005/0131924) discloses a system and method for multi-dimensional organization management and manipulation of data.
Rising, III (US Patent 7,496,597) discloses a system and method for spatial representation of data in a multidimensional space.
Bengio et al. (US Patent Pub 2011/0191374) discloses a system and method for associating semantically related items in an embedding space.
Melvin et al. (US Patent Pub 2011/0302118) discloses a system and method for embedding feature sets in order to classify incomplete data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
    

    
        1 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        2 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        3 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        4 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        5 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        6 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., distance from the point to a closest surrounding node is as large as possible from amongst surrounding nodes).
        7 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., solves a min-max optimization problem that maximizes the minimum distance between nodes).
        8 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        9 The method determines the minimax path (i.e., distance), which is the maximum pairwise distance along the path that is smallest (i.e., solves a min-max optimization problem that maximizes the minimum distance between nodes).  This method is performed iteratively among the objects of the known data set.  
        10 As discussed with reference to the rejection of other claims, Beller discloses determining gap regions and Chehreghani discloses determining a center of the gap regions.  This process is repeated to identify additional gaps within the knowledge base (i.e., plurality of gap regions) to add entities to the knowledge graph (i.e., at least one center for each of the plurality of gap regions).
        11 Based on a received question (i.e., received user query) a region of the knowledge graph is determined to determine an answer or to determine there is missing information (i.e., a gap region).
        12 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        13 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        14 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        15 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        16 New entities or relations are added to the knowledge graph with respect to existing nodes in the graph.  The new entities correspond to missing information.  Therefore, the relationships are considered discovered.
        17 A new entity and its relations with existing nodes are added to the existing knowledge graph.
        18 An original knowledge graph is generated from prior graphs or from scratch using data comprising entities and relationships or properties (i.e., set of structured data).
        19 The knowledge graph is converted into a structure comprising RDF triples, each triple representing an embedding.  The entire structure of RDF triples represents the embedding space.
        20 Beller discloses determining what useful information is missing from the knowledge graph that is most likely to be asked by a user.  This part of the graph is interpreted as the region of interest. For example, the parsing identifies entity pairs based on a user query to identify the part of a graph with which to focus.  This part is the region of interest.
        21 The gap module utilizes the entity pairs from the parsing module to determine a gap region between the entity pairs (i.e., determining a gap region within the region of interest
        22 New entities or relations are added to the knowledge graph with respect to existing nodes in the graph.  The new entities correspond to missing information.  Therefore, the relationships are considered discovered.
        23 A new entity and its relations with existing nodes are added to the existing knowledge graph.